Filed 11/18/21 P. v. Molina-Lopez CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 THE PEOPLE,
     Plaintiff and Respondent,
 v.                                                                     A161682

 JESUS MOLINA-LOPEZ,                                                    (Sonoma County Super.
     Defendant and Appellant.                                            Ct. No. SCR-729614-1)


         At a December 2020 victim restitution hearing, the trial court ordered
defendant Jesus Molina-Lopez, convicted of stalking, to pay $22,176 in
restitution to the California Victim Compensation Board (Board), the amount
the Board paid to the victim of Molina-Lopez’s crime for a year of lost wages
she suffered as a direct result of his criminal conduct. Molina-Lopez’s
appellant counsel filed a brief requesting that we independently review the
court’s restitution order under People v. Wende (1979) 25 Cal.3d 436 (Wende).
         We concluded there were no arguable issues other than what we stated
in a supplemental briefing order, in which we asked if the trial court abused
its discretion by finding the prosecution met its prima facie burden of
establishing Molina-Lopez should pay $22,176 to the Board and by denying
Molina-Lopez’s counsel’s request for a continuance of the hearing. Upon
review of the parties’ supplemental briefing, we conclude the court abused its
discretion by not allowing Molina-Lopez’s counsel a continuance, vacate the

                                                               1
court’s order and remand the matter to the trial court to grant a reasonable
continuance to Molina-Lopez and hold further restitution proceedings. In
light of our conclusion, we do not address whether the trial court abused its
discretion in finding the prosecution met its prima facie burden.
                                BACKGROUND
      In July 2019, the Sonoma County District Attorney filed a felony
complaint alleging Molina-Lopez unlawfully threatened his female neighbor
(Pen. Code, § 422, subd. (a)), resisted arrest (id., § 148, subd. (a)(1)) and
committed a miscellaneous offense of stalking (id., § 646.9, subd. (a)). The
court subsequently accepted Molina-Lopez’s plea of no contest to stalking (id.,
§ 646.9, subd. (a)) and dismissed the other charges. The court found him
guilty of stalking, sentenced him to 36 months of formal probation and 90
days in jail and imposed various fines and fees.
      In December 2020, the court conducted a victim restitution hearing.
The prosecution presented Exhibit 1, which contains documents that indicate
the Board paid the victim $22,176 for one year of wages lost as a result of
Molina-Lopez’s criminal conduct, and the prosecution sought a court order
that Molina-Lopez pay that amount to the Board. The documents in
Exhibit 1 include a certification by a Board custodian of records that the
attached documents “are accurate reproductions of bills that were submitted
to and paid by the Board in the amounts indicated, by or on behalf” of the
victim. The custodian further stated that the bills were for “income loss” and
the amount paid was $22,176.00. The custodian also stated that the
documents received from the victim were redacted to protect her privacy and
safety.
      Exhibit 1 also includes two Board payment statements, one dated
May 13, 2020, and showing a payment of $18,480 for the time period from


                                         2
“07/21/2019-05/20/2020” and the other dated May 18, 2020, and showing a
payment of $3,696 for the time period from “05/21/2020-07/20/2020.” Both
statements indicate the victim was compensated for income loss at a rate of
$2,400 a month, with income tax withheld at a rate of 23 percent.
      These statements were accompanied by two pages of redacted
documents that appear to contain employee wage information for the victim.
Of the redacted pages, the first bears the victim’s name, a “start date” of
“7/10/2019” and is stamped with a “received” date of “Dec 12 2019.” Three
blocks of information have been entirely redacted, along with most of what is
apparently fax information at the top and bottom of the page. The second
redacted page includes a reference to “wage information,” refers to a “Rate(s)
of Pay” of $16 an hour and a “Overtime Rate(s) of Pay” of $24 an hour, four
blocks of redacted information (besides what appears to be the mostly
redacted fax information at the top and bottom of the page) and nothing else
of substance. Each of the pages has unredacted on the top of the page the
apparent fax date of “Dec/12/2019 4:06:30 PM.”
      Molina-Lopez’s counsel objected that Exhibit 1 should not be admitted
for lack of foundation, which objection the court denied. It admitted the
exhibit and found that the prosecution had sustained its initial prima facie
burden of proof for the amount it requested Molina-Lopez pay to the Board,
$22,176.
      Molina-Lopez’s counsel argued that the victim’s testimony about the
supporting documentation was necessary to establish prima facie evidence of
losses, and that the “singular” stalking event could not have “result[ed] in
$22,176 in income loss. It’s an outrageous sum and one looks in vain for any
sort of supporting documentation in the records we’ve received, and I don’t
think the mere fact that the Victim Compensation Board extended these


                                       3
monies to the victim is sufficient.” He also argued that the redacted
documents left him with no “opportunity to, for example, show the
impossibility of these restitution figures.” He asked the court what Molina-
Lopez could “possibly do . . . to rebut a bald assertion?,” stated he had “no
means by which to object [to the restitution amount],” and asked the court to
continue the matter because the admitted documents did not have any
information to allow him to mount a defense and because he needed to “figure
out what happened.”
      The court found that Molina-Lopez had had “almost 60 days” to engage
in due diligence regarding the Board’s documentation and restitution
request. It denied Molina-Lopez’s counsel’s request for a continuance and
ordered that Molina-Lopez pay $22,176 to the Board.
      Molina-Lopez filed timely notice of appeal.
                                DISCUSSION
      Molina-Lopez argues, among other things, that the trial court abused
its discretion in denying his counsel’s request for a continuance of the
restitution hearing in order for him to conduct further investigation, in light
of the extensive redactions in the documents included in Exhibit 1. We agree.
      “In determining whether a denial [of a continuance] was so arbitrary as
to deny due process, the appellate court looks to the circumstances of each
case and to the reasons presented for the request.” (People v. Frye (1998)
18 Cal.4th 894, 1012-1013, disapproved on other grounds in People v. Doolin
(2009) 45 Cal.4th 390, 421, fn. 22.) The party challenging a ruling on a
continuance bears the burden of establishing an abuse of discretion, and an
order denying a continuance is seldom successfully attacked. (People v.
Beames (2007) 40 Cal.4th 907, 920.)




                                       4
      At the restitution hearing, Molina-Lopez’s counsel, in seeking a
continuance, expressed his dismay at the almost complete opacity of the
prosecution’s heavily redacted evidence, asking the court what he could
“possibly do . . . to rebut a bald assertion?” When counsel was asked if he
wished to present witnesses or evidence, he replied he was left with “no
means by which to object.” The court found Molina-Lopez’s counsel had the
documents the People presented to the court for “almost 60 days” before the
hearing and held that was sufficient time for him to do his due diligence.
      The court did not explain, and we are not aware of, how under the
circumstances, which include the significant disruptions caused by the
COVID-19 pandemic then in full swing, counsel could have taken reasonable
steps to ensure that he had completed his due diligence in the 60 days before
the hearing. Therefore, we conclude the court abused its discretion in
denying counsel’s request for a continuance.
                               DISPOSITION
      The order appealed is vacated and this matter remanded to the trial
court with instructions to grant Molina-Lopez a reasonable continuance and
hold further restitution proceedings.




                                        5
                                       STEWART, J.




We concur.




RICHMAN, Acting P.J.




MILLER, J.




People v. Molina-Lopez (A161682)


                                   6